Criminal Case Template










COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


JEROME EVANS,

                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.

§

§

§

§

§

No. 08-03-00185-CR

Appeal from the

210th District Court

of El Paso County, Texas

(TC# 74637)

M E M O R A N D U M  O P I N I O N


	This is an attempted appeal from an order modifying Appellant's terms and conditions
of community supervision.  Appellant was convicted for the offense of possession of cocaine
on August 18, 1994 and was placed on community supervision for ten (10) years.  On
February 13, 2003, the trial judge signed an order dismissing the State's motion to revoke
Appellant's probation and Appellant's community supervision was modified to require him
to attend a treatment program.  On March 11, 2003, Appellant filed a notice of appeal
appealing the modification of probation.  On April 22, 2003, this Court notified Appellant
that the Court lacked jurisdiction regarding the appeal and gave notice that it was the Court's
intent to dismiss the appeal for want of jurisdiction unless any party within ten days from the
date of the notice could show grounds for continuing the appeal.  No response was received.
The issue before us is whether the modification of probation is an appealable order.  We
conclude that it is not and dismiss the attempted appeal for want of jurisdiction.
	Ordinarily, an order modifying probation is not subject to appeal.  See Basaldua v.
State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  In Basaldua, the court noted that the statute
governing probation allows appeal only from a court's revocation of probation.  See id.  To
complain of an error in the modification of probation, a defendant must file a writ of habeas
corpus.  See id.  Case law has allowed complaints about a modification order on appeal only
when violation of the modified order forms the basis of a subsequent revocation.  See
Elizondo v. State, 966 S.W.2d 671, 672 (Tex. App.--San Antonio 1998, no pet.).  Because
this is an appeal from a modification of the conditions of probation, and not from a
revocation of probation, we find that the order is not appealable and we have no jurisdiction
over the appeal.  Accordingly, we dismiss the appeal.  
May 22, 2003

                  				      __________________________________________ 
		    			     RICHARD BARAJAS, Chief Justice


Before Panel No. 4
Barajas, C.J., Larsen, McClure, JJ.

(Do Not Publish)